DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-19 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1-18 under 35 USC 102 as being anticipated by Dimmick have been fully considered, but are not persuasive. Applicant first argues the interpretation of the “first groove” and “second groove”. Elements 100 and 90 were previously used to generally identify the first groove and second groove. An annotated figure is now provided to more clearly point out the grooves.
Applicant further argues that element 104 in Dimmick “does the opposite of the claimed foolproofing element because it receives a lock feature 92” (emphasis provided by Applicant). The specific functionality of Applicant’s foolproofing element that Applicant argues overcomes the rejection is not provided in the claim language. Thus, Dimmick teaches a foolproofing element because it teaches a protuberance (structurally equivalent to the foolproofing element under 112(f)) that ensures that the sealing flange is locked together during assembly without going wrong or being improperly assembled. The rejection is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “foolproofing element” in claim 1, interpreted as a protuberance or equivalent.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimmick, III et al. (US2013/0272886) (“Dimmick”).

    PNG
    media_image1.png
    369
    712
    media_image1.png
    Greyscale

Regarding claim 1, Dimmick teaches (Figs. 3 and 6) a sealing flange sector for a turbomachine rotor disc which carries blades, the sealing flange sector comprising: a radially outer part (94) which is configured to be applied at least partly on the blades (48) to ensure sealing between the blades; and a radially inner part (70, 72) configured to bear against an annular strip (38) mounted on a face of the turbomachine rotor disc, the radially inner part comprising a first groove (see annotated Fig. 3) and a second groove (see annotated Fig. 3), said first groove being disposed radially outside said second groove, wherein the first groove comprises a foolproofing element (104).
The mating lock feature 104 in Dimmick is interpreted to be a foolproofing element because it ensures that the sealing flange is locked together during assembly without going wrong or being improperly assembled. 
Regarding claim 2, Dimmick teaches (Figs. 3 and 6) the first groove comprises two opposite ends (see Fig. 3) along a circumferential direction of elongation of the first groove, the foolproofing element being arranged at least one of the two opposite ends of the first groove (see Fig. 3, the foolproofing element 104 is arranged at both ends of the first groove).
Regarding claim 3, Dimmick teaches (Figs. 3 and 6) each foolproofing element comprises a protuberance projecting from a bottom of the first groove (see Fig. 3).
Regarding claim 4, Dimmick teaches (Figs. 3 and 6) the protuberance is integrally formed with the sealing flange sector (see Fig. 3).
Regarding claim 5, Dimmick teaches (Figs. 3 and 6) the radially outer part comprises a peripheral lip configured to come against a blade root (see Fig. 6).
Regarding claim 6, Dimmick teaches (Figs. 3 and 6) a plurality of lugs (142) arranged radially between the radially inner part and the radially outer part, each lug extending radially outwardly (see Fig. 6).
Regarding claim 7, Dimmick teaches (Figs. 3 and 6) the first groove and the second groove are arranged on an upstream face of the sealing flange sector. 
Regarding claim 8, Dimmick teaches (Figs. 3 and 6) are radially separated by an annular projection (142) extending axially from the upstream face of the sealing flange sector.
Regarding claim 9, Dimmick teaches (Figs. 3 and 6) a plurality of the sealing flange sectors according to claim 1.
Regarding claim 10, Dimmick teaches (Figs. 3 and 6) a turbomachine rotor disc (38) carrying blades (48) with the annular flange according to claim 9 and with an annular sealing strip (70) installed in the second groove of each flange sector.
Regarding claim 11, Dimmick teaches (Fig. 1) a turbomachine comprising the turbomachine rotor disc according to claim 10. 
Regarding claims 12-18, Dimmick teaches (Figs. 3 and 6) an annular flange comprising a plurality of the sealing flange sectors according to claims 2-8 (see rejections of claims 2-8 above).
Regarding claim 19, Dimmick teaches (Figs. 3 and 6) the first groove and the second groove extend along a circumferential direction (46).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745